          Case 1:19-cv-03283-RDM Document 86 Filed 10/08/20 Page 1 of 2




                                 UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF COLUMBIA


 NORTHWEST IMMIGRANT RIGHTS
 PROJECT, et al.,

                   Plaintiffs,
                                                               Civil Action No. 19-3283 (RDM)
         v.

 UNITED STATES CITIZENSHIP AND
 IMMIGRATION SERVICES, et al.,

                  Defendants.


                                             ORDER

        For the reasons set forth in this Court’s October 8, 2020 Opinion (Dkt. 85), Plaintiffs’

motion for postponement of the effective date of the Department of Homeland Security’s Final

Rule, 85 Fed. Reg. 46,788 (Aug. 3, 2020) (“Rule”), for a stay of implementation or enforcement

of the Rule “to preserve status or rights pending conclusion of the review proceedings” pursuant

to the Administrative Procedure Act, 5 U.S.C. § 705, and for a preliminary injunction barring

implementation or enforcement of the Rule, (Dkt. 50), is hereby GRANTED; and it is further

        ORDERED that the effective date of the Rule is hereby stayed pending further order of

the Court, except to the extent that the Rule includes fees in specific amounts mandated by

statute; and it is further

        ORDERED that Defendants are enjoined from implementing or enforcing the Rule,

including by adopting any form changes associated with the Rule, pending further order of the

Court; and it is further

        ORDERED that in light of Plaintiffs’ limited financial means and the fact that

Defendants have not requested that Plaintiffs be required to post a bond pursuant to Federal Rule
         Case 1:19-cv-03283-RDM Document 86 Filed 10/08/20 Page 2 of 2




of Civil Procedure 65(c), the Court hereby exercises its discretion to dispense with the bond

requirement at this time.

       SO ORDERED.

                                                     /s/ Randolph D. Moss
                                                     RANDOLPH D. MOSS
                                                     United States District Judge

Date: October 8, 2020
